SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

933
CA 12-01749
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


CLAUDIA S. JOHNSON, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

LARRY C. JOHNSON, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


BOUVIER PARTNERSHIP, LLP, EAST AURORA (ROGER T. DAVISON OF COUNSEL),
FOR DEFENDANT-APPELLANT.

HOGAN WILLIG, PLLC, AMHERST (ASHLEA L. PALLADINO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the   Supreme Court, Erie County (John F.
O’Donnell, J.), entered December   7, 2011. The order, among other
things, found defendant to be in   contempt of court for his willful
failure to pay his child support   obligation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Johnson v Johnson ([appeal No. 2] ___ AD3d
___ [Sept. 27, 2013]).




Entered:    September 27, 2013                    Frances E. Cafarell
                                                  Clerk of the Court